TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00021-CR
                                     NO. 03-12-00022-CR



                               Leroy Johnson Steed, Appellant

                                               v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
   NOS. 1018 & 1019, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Leroy Johnson Steed has filed motions to dismiss these appeals. We grant

the motions and dismiss the appeals. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: July 20, 2012

Do Not Publish